Motion Granted; Abatement Order filed December 11, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00172-CV
                                    ____________

                      DR. JOEL JOSELEVITZ, Appellant

                                          V.

CAROL ROANE, INDIVIDUALLY, AND COX MEDIA GROUP, Appellees


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-66926

                             ABATEMENT ORDER

      On December 4, 2018, appellant filed a third motion to extend time to file his
reply brief noting that the parties were engaged in discussion to settle the issues on
appeal. The motion is granted. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until March 1, 2019. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate
the appeal filed by any party, or the court may reinstate the appeal on its own motion.



                                        PER CURIAM